Citation Nr: 0500644	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  94-46 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hair loss, claimed 
as due to an undiagnosed illness.  

2.  Entitlement to service connection for joint pain, claimed 
as due to an undiagnosed illness.  

3.  Entitlement to service connection for shortness of 
breath, claimed as due to an undiagnosed illness.  

4.  Entitlement to an initial compensable rating for 
residuals of a thoracostomy due to traumatic right 
pneumothorax.  

5.  Entitlement to a 10 percent rating for multiple, 
noncompensable service-connected disabilities, under 
38 C.F.R. § 3.324.    




REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1993, including a period of service in the Southwest 
Asia theater of operations during the Persian Gulf War.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 RO decision, which granted service 
connection and assigned a noncompensable rating for residuals 
of a traumatic right pneumothorax (later rephrased as 
residuals of a thoracostomy due to traumatic right 
pneumothorax), and which denied service connection for 
disability manifested by hair loss, joint pain, and shortness 
of breath.  

This case also comes to the Board on appeal from an October 
1994 RO decision, which denied a 10 percent rating for 
multiple, noncompensable service-connected disorders, under 
38 C.F.R. § 3.324.  

At a hearing at the RO before a local hearing officer in May 
1995, the veteran submitted a statement in which he withdrew 
other issues on appeal, namely service connection for 
fractured ribs and a higher rating for a skin disorder.  

In a March 1997 decision, the RO readjudicated the veteran's 
claims of service connection for hair loss, joint pain, and 
shortness of breath, claimed as due to undiagnosed illness, 
under the Persian Gulf War Veterans' Benefits Act of 1994, 
Public Law 103-446, now codified at 38 U.S.C.A. §1117 (West 
2002).  A supplemental statement of the case was issued to 
the veteran in December 1999, wherein the RO advised the 
veteran that if he desired to continue his appeal with regard 
to the service connection claims, he must submit VA Form 9, 
Appeal to Board of Veterans' Appeals.  While the veteran did 
not thereafter perfect his appeal regarding the service 
connection claims, the RO nevertheless continued to send the 
veteran correspondence in which it repeatedly referred to the 
service connection claims as being on appeal.  In light of 
this, the Board will also address these claims.  

The appeal is before the undersigned Veteran Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran's active military service included a tour of 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War.  

3.  There is no competent evidence showing that the veteran 
currently has a chronic disability manifested by hair loss, 
joint pain, or shortness of breath, which is due to an 
undiagnosed illness that developed during the Persian Gulf 
War or otherwise related to active service (other than to 
service-connected right pneumothorax in regard to shortness 
of breath).  

4.  The veteran's service-connected residuals of a 
thoracostomy due to traumatic right pneumothorax is shown to 
be manifested by complaints of shortness of breath; 
clinically, the respiratory system is normal on physical 
examination, a chest X-ray shows clear lungs and a linear 
opacity originating off the lateral right hemidiaphragm 
likely representing a scar, and pulmonary function testing 
reveals results of FEV-1 of 95 percent predicted and FEV-
1/FVC of 81 percent.  

5.  There is no convincing evidence to show that veteran has 
obvious limitation in performing his regular employment 
related to his service-connected residuals of a thoracostomy 
due to traumatic right pneumothorax, tinea versicolor, and 
residuals of a fracture of the right great toe.  


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by hair 
loss, joint pain, or shortness of breath, due to an 
undiagnosed illness that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303, 3.317 (2004).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected residuals of a thoracostomy due to 
traumatic right pneumothorax have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 
6814 and 6602 (effective prior to October 7, 1996); 38 C.F.R. 
§ 4.97, Diagnostic Code 6843 (effective on and subsequent to 
October 7, 1996).  

3.  The assignment of a single 10 percent rating for the 
veteran's three separate noncompensable service-connected 
disabilities (residuals of a thoracostomy due to traumatic 
right pneumothorax, tinea versicolor, and residuals of a 
fracture of the right great toe) based on clear interference 
with normal employability is not warranted.  38 C.F.R. § 
3.324 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO decisions in March 1994 and October 
1994.  In any case, the notice was sent prior to 
certification and transfer of the case to the Board, and, as 
explained herein below, complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in October 2001 and 
April 2004, in particular, the RO advised him of what was 
required to prevail on his claims for service connection and 
for higher ratings, what specifically VA had done and would 
do to assist in those claims, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The veteran did not respond to either letter.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claims in rating 
decisions of March 1994, October 1994, March 1997, September 
1997, and August 1998; in a statement of the case issued to 
him in October 1994 with regard to a higher rating for the 
lung disorder; and in supplemental statements of the case 
issued to him in September 1995, August 1998, December 1999, 
and September 2000 (which appears to have been resent in 
August 2001 due to an incorrect address).  See 38 U.S.C.A. §§ 
5102, 5103.  In these documents the RO informed the veteran 
of the reasons for which his claims were denied and the 
evidence it had considered in denying the claims, to include 
the diagnostic criteria both prior to and following a 
regulatory change pertinent to the evaluation of lung 
disorders.  

Further, in September 2004 when the case was transferred to 
the Board for appellate review, the veteran was further 
advised as to the procedures for submitting additional 
evidence and argument directly to the Board.  He did not 
respond.  In fact, it is here noted that the veteran himself 
has not, to date, submitted or identified evidence pertinent 
to any of his claims since an October 1998 statement, wherein 
he requested that his claims folder be transferred to the 
Cleveland RO and that additional claims be considered by that 
RO (which was accomplished).  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  Specifically, the RO obtained and 
associated with the claims file all evidence the veteran 
identified as being pertinent to his claim, including service 
medical records.  He did not identify any VA medical centers 
where he may have received treatment for his claimed 
disabilities, nor has he submitted a signed release for VA to 
obtain any private records on his behalf.  He was afforded 
the opportunity to testify at a personal hearing at the RO 
before a local hearing officer in May 1995.  Further, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded VA general medical examinations in October 1993 
and December 1994, and a VA neurological examination in July 
1995, to evaluate the veteran's disabilities.  

Documentation in the file indicates that the VA medical 
center scheduled the veteran for additional examinations in 
July 2004 to assess the severity of his service-connected 
disabilities, and a letter informing him of those 
appointments was sent in June 2004.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  However, the veteran did not appear, nor 
has he furnished an explanation for his failure to appear.  
In fact, the veteran has not responded to any communication 
from the RO or VA medical center since before the enactment 
of the VCAA.  

The Board recognizes from records in the file that the 
veteran's address has changed at times throughout this 
appeal.  It appears, however, that the veteran was neglectful 
in providing timely notice to VA of his address changes, as 
evidenced by mail that has been returned to the RO as 
undeliverable.  For example, an SSOC originally sent in 
September 2000 and a VCAA notice originally sent in September 
2001 were both returned as undeliverable, and it appears that 
both were resent after considerable effort on the RO's part 
to obtain a mailing address for the veteran.  In any case, to 
the extent that the veteran has changed addresses without 
informing VA, it is well-established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry.  If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  As for the 
notice of VA examination appointments in July 2004, which was 
sent in June 2004, the record does not show that it was 
returned as undeliverable.  

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claims and that he has failed in part to comply.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran was 
informed of the need for additional information and a VA 
examination, but there has been no correspondence from the 
veteran since 1998.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran's able representative has provided 
argument on his behalf in a November 2004 written brief.  The 
veteran has not alleged, nor does the record currently 
reflect, that there exists any additionally available 
evidence for consideration in his appeal.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with its provisions, to the extent 
that can be accomplished given the fact that the veteran has 
been incommunicado since before the enactment of the VCAA.    



II.  Merits of the Claims for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317(a)(1) (2002); 66 Fed. Reg. 56614-56615 (Nov. 
9, 2001).

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  VAOPGCPREC 8-98 (August 
3, 1998), published at 63 Fed. Reg. 56,703 (1998).  

The claims file shows that the veteran served on active duty 
from February 1989 to February 1993.  His service included a 
tour of duty in the Southwest Asia theater of operations 
during the Persian Gulf War, from what appears to be October 
1, 1991 to January 31, 1992 (dates are not yet verified 
through the service department).  Service medical records do 
not show any treatment for a disability manifested by hair 
loss or joint pain.  As to complaints of shortness of breath, 
the veteran had trouble breathing in October 1989 associated 
with a left costal cartilage strain/separation.  Chest X-rays 
were within normal limits.  On a January 1992 physical 
examination, the veteran had a normal examination of the 
lungs and chest and a history of asthma was noted.  In August 
1992 he complained of shortness of breath for one day, 
stating that he felt constricted around his chest.  He 
reported a family history of asthma.  Previous treatment for 
bronchitis in November 1989 and cough asthma in February 1991 
was noted.  The assessment was subjective shortness of breath 
of unknown etiology.  On further work-up that month, he was 
diagnosed with subacute reactive airway disease.  He was 
advised to use an inhaler, on which he showed much improved.  
He also had difficulty breathing in connection with a 
traumatic pneumothorax on the right in September 1992.  
Records dated from October to December 1992 note complaints 
of shortness of breath and increased dyspnea on exertion, for 
which the veteran was worked up in relation to his 
pneumothorax.  On a December 1992 physical examination for 
separation purposes, there were no complaints or diagnosis 
referable to hair loss, joint pain, or shortness of breath 
unrelated to the pneumothorax.  He was discharged in February 
1993.  

In his September 1993 application for VA disability 
compensation benefits, the veteran claimed that he had hair 
loss, pain in joints, and shortness of breath.  He underwent 
a VA general medical examination in October 1993.  He was 
unemployed.  At that time he reported symptomatology that was 
suggestive of the "Desert Storm" syndrome, to include hair 
loss and various arthralgias without specific arthritis or 
traumatic antecedent.  Regarding hair loss, he claimed that 
he noticed in the shower that he seemed to lose hair from all 
over his head.  Regarding his joint pains, he indicated that 
the pains were migratory and may affect any joint.  He also 
reported shortness of breath (one flight of stairs tired 
him), which was noted in association with an in-service 
collapsed lung due to trauma.  On examination, the 
musculoskeletal system was within normal limits.  The lungs 
were clear and equal to percussion and auscultation.  The 
examiner remarked that the arthralgia and hair loss 
complaints were not verifiable on the examination and that 
the veteran would be referred to the Persian Gulf clinic to 
register there.  Additional studies were planned for the 
pulmonary problems.  As for a diagnosis, the examiner stated 
that there were complaints suggestive of Desert Storm 
syndrome, and that the veteran did have a full head of hair 
as well as arthralgias in various joints that did not show 
any swelling, deformity, or loss of range of motion.  The 
examiner also diagnosed history of collapsed lung on the 
right due to traumatic injury.  

In his July 1994 statement, which expressed disagreement with 
the RO's March 1994 denial of his claims of service 
connection, he characterized his hair loss, joint pain, and 
shortness of breath as "Gulf War Syndrome symptoms."  

In December 1994, the veteran underwent another VA 
examination.  On that examination, he reported that he worked 
as a heavy equipment operator.  It was also noted that he was 
not yet entered into the Persian Gulf Registry.  He 
complained of hair loss that seemed to be over the entire 
scalp and also his eyebrows and beard.  It was not patchy.  
He indicated that he noticed it by excessive combing of his 
hair and by finding it in the shower and on bed sheets.  He 
also complained of some shortness of breath in terms of chest 
tightness and the inability to expand his chest for 
breathing.  It was noted that he was not exposed to the 
burning oil wells in Kuwait.  As to complaints of joint aches 
and pains, he indicated that these seemed to be subsiding.  
He was not too concerned about them at that time.  On 
examination, the veteran's hair was full and he did not show 
any evidence of the onset of male pattern baldness.  
Additionally, he had bushy eyebrows and a goatee-type of 
beard.  The lungs were clear and equal to percussion and 
auscultation.  The musculoskeletal system was within normal 
limits, with full range of motion of the joints and no 
evidence of swelling or deformity.  The veteran was scheduled 
for additional studies such as a chest X-ray and pulmonary 
function tests.  Thereafter, in the diagnoses, the examiner 
stated that the veteran was a Persian Gulf War veteran who 
complained of two problems:  shortness of breath and hair 
loss.  As for the former, the physical examination was 
normal, as were the chest X-ray and pulmonary function test.  
As for hair loss, the veteran had a full head of hair with no 
obvious evidence of hair loss.  The examiner also diagnosed 
various arthralgias with joint pains subjectively subsiding 
in the veteran's estimation.  Ancillary tests, including a 
laboratory test for rheumatoid factor, were checked for 
further information in this regard, and they were normal.  

At a hearing at the RO in May 1995, the veteran described 
shortness of breath following a right pneumothorax during 
service.  He testified that he worked in the construction 
business, running equipment and doing a lot of picking and 
shoveling by hand.  He indicated that he was not able to run 
as he had in the service due to his breathing difficulties.  

The remainder of the claims file shows that there are no 
post-service medical records of outpatient treatment for a 
disability manifested by hair loss, joint pain, or shortness 
of breath.  

After careful consideration of the record including the 
veteran's contentions, the Board finds that there is no 
competent evidence showing that the veteran currently has a 
chronic disability manifested by hair loss, joint pain, or 
shortness of breath, which is due to an undiagnosed illness 
that developed during the Persian Gulf War.  Further, there 
is no competent evidence that any such disability is 
otherwise related to active service, except to the extent 
that shortness of breath is related to service-connected 
right pneumothorax (which is discussed herein below).  

Unfortunately, the available medical evidence is rather old 
by this point.  Service medical records do not indicate any 
hair loss or joint pain treatment.  Moreover, complaints of 
shortness of breath were attributed to subacute reactive 
airway disease in August 1992 and soon thereafter treated in 
association with traumatic pneumothorax.  The separation 
physical examination in December 1992 is negative for 
complaints of the claimed symptoms, except in reference to 
the pneumothorax.  Relevant post-service medical evidence 
consists of VA general medical examinations in October 1993 
and December 1994.  The examiner indicated that while the 
veteran's complaints were suggestive of Desert Storm 
syndrome, there were no objective findings to substantiate 
the complaints.  The veteran's hair appeared full.  His 
joints did not show any swelling, deformity, or limitation of 
motion, and in any case he was not very concerned about his 
joint complaints at the time of the 1994 VA examination, when 
ancillary testing such as laboratory tests were normal.  His 
pulmonary problems were addressed in association with an in-
service pneumothorax, yet it was noted that physical 
examination was normal as were chest X-rays and a pulmonary 
function test.  

In short, there is no objective medical evidence of a chronic 
disability manifested by hair loss, joint pain, or shortness 
of breath unrelated to pneumothorax.  Further, the Board also 
finds that there is no competent evidence showing that the 
veteran currently has hair loss, joint pain, and shortness of 
breath that can be related to an undiagnosed illness in 
service.  Without evidence of a present disability, there can 
be no service connection.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).

Although the veteran originally asserted through statements 
as having hair loss, joint pain, and shortness of breath due 
to undiagnosed illness, he, as a layperson, is not competent 
to offer an opinion as to such questions of medical diagnosis 
or causation as presented in this case.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  

The Board concludes that the weight of the credible evidence 
is against the veteran's claims of service connection for 
disability manifested by hair loss, joint pain, and shortness 
of breath.  As the preponderance of the evidence is against 
the veteran's claims, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

III.  Merits of the Claims for Higher Ratings

A.  Residuals of a Right Thoracostomy Due to Traumatic 
Pneumothorax 

The veteran served on active duty from February 1989 to 
February 1993.  Private records dated in September 1992 show 
that he was hospitalized for nine days at Ukiah Medical 
Center after experiencing chest pain and difficulty 
breathing.  He had been thrown off a bull he was riding at a 
rodeo.  A chest X-ray confirmed pneumothorax on the right, 
which was subsequently treated with tube thoracostomy.  The 
veteran's convalescence was prolonged due to continued air 
leak, which persisted longer than usual.  His discharge 
diagnoses were pneumothorax due to trauma, and rib fracture 
not confirmed by chest X-ray or rib series.  Service medical 
records dated in October 1992 note that the veteran had been 
kicked in the chest by a bull, which resulted in 
pneumothorax.  He was seen with complaints of increased 
dyspnea on exertion.  Chest X-rays showed an elevated right 
hemidiaphragm, which was not seen on a previous X-ray in 
February 1991, and there were no rib fractures visualized.  
In November 1992, the veteran complained of shortness of 
breath and increased dyspnea on exertion.  The impression was 
rule out paralyzed diaphragm, and additional studies were 
ordered.  In November 1992, a chest fluoroscopy showed 
asymmetric diaphragmatic excursion with decreased motion on 
the right side, and a traumatic diaphragm rupture could not 
be ruled out (further evaluation with a CT scan was 
recommended).  In December 1992 the veteran underwent 
pulmonary function testing.  The results obtained were those 
before bronchodilatation, which indicated the following:  an 
FVC of 87 percent predicted, an FEV-1of 96 percent predicted, 
and an FEV-1/FVC of 94 percent.  On a consultation report in 
reference to the pulmonary function tests, dated in December 
1992, it was noted that the veteran had normal spirometry, 
normal lung volumes, and normal diffusion capacity of the 
lung for carbon monoxide (DLCO).  An abdominal CT scan in 
December 1992 had essentially negative findings, and there 
was no evidence for diaphragmatic hernia.  On a follow-up 
record for pneumothorax, the impression was primary phrenic 
nerve trauma secondary to bull riding.  The veteran was 
discharged from service in February 1993.  

In October 1993, the veteran underwent a VA examination.  He 
was currently unemployed.  It was noted that he was a rodeo 
rider and suffered an injury in 1992, to include a collapsed 
lung and fracture ribs on the right side.  He had had a chest 
tube placed and claimed that one of the residuals of this 
injury was a paralyzed phrenic nerve as he was unable to move 
his diaphragm properly.  He complained of shortness of breath 
and becoming tired after one flight of stairs.  Physical 
examination of the respiratory system indicated that the 
lungs were clear and equal to percussion and auscultation.  A 
chest X-ray showed that the right hemidiaphragm was mildly 
elevated with blunting of the right costophrenic angle, which 
was compatible with pleural thickening.  There was no 
pneumothorax or acute focal infiltrate at that time.  The 
radiographic report also indicates that although the X-ray 
was compatible with phrenic nerve paralysis, this degree of 
diaphragmatic elevation could also be seen as a normal 
finding.  The veteran also underwent pulmonary function 
testing.  The results obtained were those before 
bronchodilatation.  (In cases where pre- and post-
bronchodilatation results are obtained, it is the post-
bronchodilatation results that are the operative values for 
VA purposes.  See 61 FR 46723 (Sept. 5, 1996).)  The 
veteran's results indicated the following:  an FVC of 93 
percent predicted, an FEV-1of 95 percent predicted, and an 
FEV-1/FVC of 81 percent.  The examination diagnosis was 
history of collapsed lung on the right due to traumatic 
injury and fracture ribs, with the veteran claiming paralyzed 
phrenic nerve.  The examiner added that the pulmonary 
function tests for continued complaints of shortness of 
breath were normal and that findings on X-ray were compatible 
with the veteran's claims of phrenic nerve paralysis.  

In December 1994, the veteran underwent another VA 
examination.  He reported that he worked as a heavy equipment 
operator.  He continued to complain of shortness of breath in 
terms of chest tightness and an inability to expand his chest 
for breathing.  On examination of the respiratory system, the 
lungs were clear and equal to percussion and auscultation.  A 
chest X-ray showed that the lungs were clear and that a 
linear opacity originating off the lateral right 
hemidiaphragm likely represented scar and was unchanged when 
compared with the prior study.  The veteran also underwent 
pulmonary function testing, which yielded the following pre-
bronchodilatation results:  an FVC of 90 percent predicted, 
an FEV-1of 96 percent predicted, and an FEV-1/FVC of 88 
percent.  There was no significant change with these results 
when compared with the previous study.  The examination 
diagnosis was shortness of breath complaints with normal 
physical examination and normal chest X-ray and pulmonary 
function tests.  

At a hearing at the RO in May 1995, the veteran described 
shortness of breath as a residual of a right pneumothorax 
sustained in service.  He testified that he worked in the 
construction business, running equipment and doing a lot of 
picking and shoveling by hand.  He indicated that he was not 
able to run as he had in the service because he had 
difficulty breathing.  He stated that after a CT scan was 
performed in service a military doctor informed him that 
there was a paralyzed nerve to the diaphragm and that it 
would cause a lot of breathing difficulties in the future.  
The veteran stated that his right lung was smaller than his 
left lung and that he tired easily.  

In July 1995, the veteran underwent a VA neurological 
examination.  He complained that he presently had shortness 
of breath when he was active and he was unable to run or do 
any other strenuous activity.  Following examination, the 
diagnosis was normal neurology work-up that did not exclude 
right phrenic nerve paralysis.  In an addendum report dated 
in May 1997, the examiner indicated that the question arose 
as to whether the veteran's claimed right phrenic nerve 
paralysis was present.  He noted that there was no 
radiographic or neurological evidence of a right phrenic 
nerve paralysis on his July 1995 VA examination.  

In an August 1998 rating decision, the RO denied service 
connection for right phrenic nerve paralysis.  The veteran 
did not appeal this decision.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Initially, it is noted that the veteran failed to appear for 
a VA examination in July 2004, scheduled to assess the nature 
and severity of his service-connected lung disorder.  The 
duty to assist the veteran is not a one-way street, and the 
veteran has failed to cooperate to some extent in the 
development of his rating claim.  Olsen v. Principi, 
3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 
(1991).  As the present claim essentially arises out of an 
initial claim for compensation, however, the Board proceeds 
to review and decide the claim based on the evidence that is 
of record consistent with 38 C.F.R. § 3.655.  

The veteran has contended that a higher initial rating is 
warranted for his service-connected lung disorder.  The 
residuals of a right thoracostomy due to traumatic 
pneumothorax have been evaluated as noncompensable since the 
effective date of service connection in February 1993.  
Initially, it was rated under 38 C.F.R. § 4.97, Diagnostic 
Code 6814, for spontaneous pneumothorax.  

In a March 1994 rating decision, the RO granted service 
connection for residuals of a right pneumothorax and assigned 
a noncompensable evaluation, effective February 16, 1993.  
That rating assignment has remained in effect to date.  

During the course of the veteran's appeal, the regulations 
pertaining to rating respiratory disorders were revised.  

Under the criteria in effect prior to October 7, 1996, Code 
6814 provided that a 100 percent rating is warranted for 6 
months following pneumothorax.  A note to this code provides 
that residuals are rated analogous to bronchial asthma under 
38 C.F.R. § 4.97, Diagnostic Code 6602.  Under Code 6602, a 
10 percent rating is assigned when the asthma is mild, with 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating is assigned when the asthma is moderate, with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent evaluation is assigned when the asthma 
is severe, with frequent attacks (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, and more than light manual 
labor must be precluded.  A note to the code provides that in 
the absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.  

On October 7, 1996, the rating criteria for respiratory 
disorders were revised and are still found in 38 C.F.R. § 
4.97.  However, the changes resulted in the elimination of 
Diagnostic Code 6814.  Traumatic chest wall defects, 
pneumothorax, hernia, etc. are now evaluated under Diagnostic 
Code 6843.  Under the revised rating criteria, restrictive 
lung disease, to include pneumothorax contemplated in Code 
6843, is primarily rated according to the degree of 
impairment on pulmonary function tests.  A 10 percent rating 
is assigned where pulmonary function testing reveal that FEV-
1 is 71 to 80 percent predicted; FEV-1/FVC is 71 to 80 
percent; or where the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 
to 80 percent predicted.  A 30 percent rating is assigned 
where pulmonary function testing reveal that FEV-1 is 56 to 
70 percent predicted; FEV-1/FVC is 56 to 70 percent; or where 
DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating 
is assigned where pulmonary function testing reveal that FEV-
1 is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 
percent; or where DLCO (SB) is 56 to 65 percent predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6843 (2004).  Note 2 for 
Code 6843 provides that following episodes of total 
spontaneous pneumothorax, a rating of 100 percent shall be 
assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge.  

As the veteran's claim for a higher rating for his lung 
disorder was pending when the VA regulations pertaining to 
rating respiratory disorder were revised, he is entitled to 
application of the version of the law that is more favorable 
to him, although the new criteria are only applicable to the 
period of time after their effective date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-2000.  The 
Board recognizes that the United States Court of Appeals for 
the Federal Circuit in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003), overruled Karnas v.  Derwinski, 1 Vet. App. 308 
(1991), but only to the extent it conflicts with the 
precedents of the Supreme Court and the Federal Circuit.  
Specifically, the Federal Circuit held that when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003 (November 19, 2003), 68 Fed. Reg. 25,179 (2004).  

The Board notes that in a supplemental statement of the case 
issued to the veteran in December 1999, the RO informed him 
of the revised rating criteria as applied to his claim for a 
higher rating.  Further, both the old and the revised 
regulations have been considered in the course of the 
veteran's appeal such that there is no prejudice in the 
Board's consideration of the issue at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The veteran's service-connected residuals of a thoracostomy 
due to traumatic right pneumothorax have been rated 
noncompensable since February 16, 1993.  He contends that his 
condition is more disabling than is reflected by the 
currently assigned rating.  After consideration of all 
evidence of record and of both the old and revised rating 
criteria, the Board finds that the veteran has not met the 
criteria for a compensable rating at any time since the 
effective date of service connection, as further discussed 
herein below.

Under the old criteria, to support his claim for a 
compensable rating, the evidence would need to show that the 
veteran's lung condition is analogous to mild asthma 
manifested by paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  The 
medical evidence, as presented in VA examinations in 1993, 
1994, and 1995, does not show such symptomatology.  The 
veteran's main complaint has been that of shortness of 
breath, but there is no objective medical evidence to explain 
or substantiate such complaint.  Under the rating criteria, 
in the absence of clinical findings of asthma at time of 
examination, a verified history of asthmatic attacks must be 
of record.  As applied to the instant case, there has not 
been such verification in the veteran's post-service history, 
rather there are only subjective complaints.  Significantly, 
the record is devoid of any post-service outpatient medical 
records showing treatment for his lung condition.  
Accordingly, a higher rating is not warranted.  

Under the revised criteria, to support his claim for a 
compensable rating, the evidence would need to show that on 
pulmonary function testing the veteran's FEV-1 is 71 to 80 
percent predicted, his FEV-1/FVC is 71 to 80 percent, or his 
DLCO (SB) is 66 to 80 percent predicted.  The medical 
evidence shows that the veteran underwent pulmonary function 
tests during service in December 1992 and after service in 
October 1993 and December 1994.  The available results of 
those tests clearly demonstrate that he does not meet the 
criteria for a 10 percent rating under the criteria for Code 
6843.  Accordingly, a higher rating is not warranted.  

The Board notes that this is an initial rating case, and 
consideration has been given to the propriety of "staged 
ratings" for the condition over the period of time since 
service connection became effective.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board 
concludes, however, that the evidence shows that the 
veteran's lung disability is appropriately rated as 
noncompensable from the effective date of service connection 
in February 1993 and throughout the appeal period.  In 
arriving at that determination Board has considered all the 
evidence of record, consistent with the Court's decision in 
Fenderson.  

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4 (2004).  However, after a careful review, the Board 
finds no basis in the record upon which to assign a higher or 
separate disability evaluation.  Moreover, no other 
diagnostic codes are shown to be applicable based on the 
nature of the symptoms complained of by the veteran and 
documented in the medical evidence of record.  

In sum, there is no basis for a higher schedular rating for 
the veteran's service-connected lung disorder under any code 
of the VA's Schedule for Rating Disabilities (38 C.F.R. Part 
4).  The Board finds that the preponderance of the evidence 
is against the claim for a compensable rating for residuals 
of a right thoracostomy due to traumatic pneumothorax.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

B.  A 10 Percent Rating Under 38 C.F.R. § 3.324

Notwithstanding the foregoing discussion regarding 
consideration of a higher rating for the service-connected 
residuals of a thoracostomy due to traumatic right 
pneumothorax under the applicable schedular criteria, it is 
noted that, when a veteran has two or more separate, 
permanent service-connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities is of compensable degree, a single 
10 percent rating may be assigned (but such rating may not be 
assigned in combination with any other rating).  38 C.F.R. § 
3.324 (2004).  

In this case, the veteran is service-connected for three 
separate disabilities:  residuals of a thoracostomy due to 
traumatic right pneumothorax, tinea versicolor, and residuals 
of a fracture of the right great toe.  Each disability is 
evaluated at a noncompensable level.  However, the Board 
finds that while each of these disabilities involves some 
degree of functional impairment, there is no convincing 
evidence in the claims file to show that the veteran has 
obvious limitation in performing his regular employment 
related to these disabilities.  

As noted, the available medical evidence in the file is old.  
Further, post-service medical evidence is rather scant, 
consisting of three VA examinations (in 1993, 1994, and 
1995).  Moreover, the veteran's own statements and testimony 
in relation to this claim is old.  In fact, VA received his 
last statement in connection with this appeal in October 
1998.  In any case, the evidence on file shows that the 
veteran was unemployed at the time of the October 1993 VA 
examination, for reasons not indicated.  At the time of the 
December 1994 VA examination, he worked as a heavy equipment 
operator; however, there is no objective evidence from that 
examination to show whether or how his service-connected 
disabilities interfered with the activities required by his 
employment.  At a May 1995 hearing, the veteran indicated 
that he worked in the construction business, running 
equipment and doing a lot of picking and shoveling by hand.  
He also noted that in general he tired easily.  At the time 
of a July 1995 VA examination, his complaints involved 
shortness of breath when active and an inability to do any 
other strenuous activity.  He had a normal neurological work-
up.  Objectively, there are no clinical findings to 
demonstrate clear interference with the veteran's normal 
employability.

It is noted that the veteran was scheduled to appear for VA 
examinations in July 2004 to assess the nature and severity 
of his service-connected disabilities, but he failed to show.  
As noted previously, the duty to assist the veteran is not a 
one-way street, and the veteran has failed to cooperate in 
the development of his claim.  Olsen v. Principi, 3 Vet. App. 
480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  
Evidence obtained during those examinations may have 
supported his claim for a 10 percent rating under 38 C.F.R. 
§ 3.324.  

In view of the foregoing, the Board finds that the criteria 
for the assignment of a single 10 percent rating under the 
provisions of 38 C.F.R. § 3.324, based on the veteran having 
three noncompensable service-connected disabilities, have not 
been met.  As the weight of the credible evidence is against 
the veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   




ORDER

Service connection for hair loss, claimed as due to an 
undiagnosed illness, is denied.  

Service connection for joint pain, claimed as due to an 
undiagnosed illness, is denied.  

Service connection for shortness of breath, claimed as due to 
an undiagnosed illness, is denied.  

An initial compensable rating for residuals of a thoracostomy 
due to traumatic right pneumothorax is denied.  

A 10 percent rating for multiple, noncompensable service-
connected disorders, under 38 C.F.R. § 3.324, is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


